FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RAUL LOMELI-ROBLES,                             No. 07-72014

               Petitioner,                       Agency No. A013-696-291

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Raul Lomeli-Robles, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for relief under former § 212(c) of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
the Immigration and Nationality Act. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law, Mielewczyk v. Holder, 575 F.3d 992,

994 (9th Cir. 2009), and we dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the IJ’s discretionary denial of Lomeli-

Robles’ application for § 212(c) relief. See 8 U.S.C. § 1252(a)(2)(B)(ii);

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007).

       Lomeli-Robles’ contention that the IJ applied an incorrect legal standard in

adjudicating his application for § 212(c) relief is not persuasive.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JTK/Research                               2                                     07-72014